 


113 HRES 770 EH: Providing for consideration of the Senate amendment to the bill (H.R. 3979) to amend the Internal Revenue Code of 1986 to ensure that emergency services volunteers are not taken into account as employees under the shared responsibility requirements contained in the Patient Protection and Affordable Care Act; providing for consideration of the bill (H.R. 5759) to establish a rule of construction clarifying the limitations on executive authority to provide certain forms of immigration relief; and providing for consideration of the bill (H.R. 5781) to provide short-term water supplies to drought-stricken California.
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 770 
In the House of Representatives, U. S., 
 
December 4, 2014 
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 3979) to amend the Internal Revenue Code of 1986 to ensure that emergency services volunteers are not taken into account as employees under the shared responsibility requirements contained in the Patient Protection and Affordable Care Act; providing for consideration of the bill (H.R. 5759) to establish a rule of construction clarifying the limitations on executive authority to provide certain forms of immigration relief; and providing for consideration of the bill (H.R. 5781) to provide short-term water supplies to drought-stricken California. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3979) to amend the Internal Revenue Code of 1986 to ensure that emergency services volunteers are not taken into account as employees under the shared responsibility requirements contained in the Patient Protection and Affordable Care Act, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Armed Services or his designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 113–58 modified by the amendments printed in part A of the report of the Committee on Rules accompanying this resolution and the amendment specified in section 5 of this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5759) to establish a rule of construction clarifying the limitations on executive authority to provide certain forms of immigration relief. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute printed in part B of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions.  
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5781) to provide short-term water supplies to drought-stricken California. All points of order against consideration of the bill are waived. The amendment printed in part C of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit with or without instructions.  
4.The chair of the Committee on Armed Services may insert in the Congressional Record at any time during the remainder of the second session of the 113th Congress such material as he may deem explanatory of defense authorization measures for the fiscal year 2015.  
5.The amendment referred to in the first section of this resolution is as follows: Strike section 3096 and insert the following:  
 
3096.Payments in lieu of taxesFor payments in lieu of taxes under chapter 69 of title 31, United States Code, which shall be available without further appropriation to the Secretary of the Interior— 
(1)$33,000,000 for fiscal year 2015; and 
(2)$37,000,000 to be available for obligation and payment beginning on October 1, 2015. Funds available for obligation and payment under paragraph (2) shall be paid in October 2015.. 
 
Karen L. Haas,Clerk. 
